941 F.2d 1206
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Horace CRENSHAW, Petitioner-Appellant,v.John T. HADDEN, Warden, Respondent-Appellee.
No. 91-6579.
United States Court of Appeals, Fourth Circuit.
Submitted July 1, 1991.Decided Aug. 19, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   Franklin T. Dupree, Jr., Senior District Judge.  (CA-91-116-HC-D)
Horace Crenshaw, Appellant pro se.
G. Norman Acker, III, Office of the United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before PHILLIPS and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Horace Crenshaw appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2241.   Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.   Crenshaw v. Hadden, CA-91-116-HC-D (E.D.N.C. May 10, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We reject Crenshaw's allegation that the parole commission double-counted certain factors in denying his parole.   The record shows that the commission was concerned with the nature of his institutional infractions and the number of institutional infractions, which established a pattern of behavior.   The commission was also concerned about granting release because of the seriousness of his offense.   Therefore, there was no double-counting and the commission did not abuse its discretion in denying parole.   See Castaldo v. United States Parole Comm'n, 725 F.2d 94, 96-97 (10th Cir.1984);   Stroud v. United States Parole Comm'n, 668 F.2d 843, 847 (5th Cir.1982)